office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b01 postf-112050-12 uilc date june to lawrence l davidow senior counsel large business international from mark s jennings branch chief branch corporate third party communication none date of communication not applicable subject whether preferred_stock may be treated as common_stock for purposes of sec_302 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer purchaser business a date a b c ---------------------------------------------------- ------------------------------- ------------------------------------------------------ ----------------------------------------------------- ------------ ---------------------- ---------------- ------------ ----------------- postf-112050-12 d e issue ------------ --------------- whether the preferred_stock described below should be treated as common_stock for purposes of sec_302 conclusion the preferred_stock in question is not limited or preferred as to dividends it is not limited as to liquidating distributions and it allows the holder thereof to participate in corporate growth to a significant extent moreover there appears to be a real and meaningful likelihood that the holder will so participate thus the preferred_stock should be treated as common_stock for purposes of sec_302 facts taxpayer is a closely held company that is engaged in business a taxpayer is a profitable company that paid dividends totaling approximately dollar_figurea over three of the four years preceding the transaction defined below on date taxpayer consummated a recapitalization transaction comprised of several steps the transaction first taxpayer issued b shares of voting convertible preferred_stock vcps to unrelated purchaser in exchange for dollar_figurec second pursuant to an exchange_offer the exchange_offer taxpayer redeemed b of its d outstanding shares of common_stock for approximately dollar_figuree in total consideration under the terms of the vcps purchaser is entitled to receive a dividend on each share of vcps in an amount equal to the per-share dividend if any declared on taxpayer’s common_stock the vcps are non-cumulative ie unpaid dividends do not accrue upon taxpayer’s liquidation purchaser is entitled to receive a premium equal to the purchase_price for the shares thereafter purchaser will share in liquidation proceeds to the same extent as common shareholders the vcps also are voting shares although they are subject_to a partial and temporary voting restriction finally each vcps share is convertible into one share of a newly authorized class of common_stock at purchaser’s election taxpayer’s non-u s shareholders treated the redemption of their common_stock in the exchange_offer as an exchange under sec_302 you have asked us to this cca does not address the federal_income_tax treatment of other transactions that may be considered part of the transaction postf-112050-12 consider whether for purposes of the sec_302 analysis the vcps should be treated as common_stock law and analysis sec_302 provides that if sec_302 or applies to a corporation’s redemption of its stock then the redemption shall be treated as a distribution in part or full payment in exchange for the stock a redemption will be treated as an exchange under sec_302 if the distribution is substantially disproportionate with respect to the shareholder sec_302 further provides in part that a distribution in redemption of a shareholder’s stock is substantially disproportionate only if the shareholder has a greater-than-20-percent reduction in its proportionate interest in both the voting_stock and the common_stock whether voting or non-voting of the corporation in determining whether the vcps should be treated as common_stock for purposes of sec_302 the fact that these shares are labeled preferred_stock is one factor to consider but it is neither the sole factor nor the controlling factor see eg 464_f2d_394 5th cir listing factors to consider in conducting a debt versus equity analysis including the name given to the financial_instrument neither the internal_revenue_code_of_1986 as amended the code nor the treasury regulations define the term common_stock several statutory or regulatory provisions within subchapter_c or the affiliated_group rules do define the term preferred_stock however we believe that for purposes of sec_302 common_stock should include those types of stock that do not fall within the definition of preferred_stock by their terms the vcps contain no dividend limitation or preference instead holders thereof are entitled to receive dividends if and to the extent that common shareholders do so in this regard the vcps differ from preferred_stock as defined in the code see eg sec_305 defining preferred_stock as stock that is among other features limited and preferred as to dividends sec_351 the term preferred_stock means stock which is limited and preferred as to dividends sec_1504 defining certain preferred_stock as stock that is among other features limited and preferred as to dividends after receiving a liquidation premium equal to the purchase_price for the vcps with no additional premium for any unpaid dividends vcps holders also are entitled to share in liquidation proceeds to the same extent as common shareholders in contrast see sec_305 listing a fixed redemption price as a feature of preferred_stock this cca does not address other facets of the sec_302 analysis or the application of sec_302 to the stock_redemption postf-112050-12 the terms of the vcps thus allow holders thereof to participate in corporate growth to a significant extent moreover there appears to be a real and meaningful likelihood that holders will participate in corporate growth for taxpayer is profitable and paid dividends in three of the four years preceding the transaction in this regard as well then the vcps differ from preferred_stock as defined in the code and in treasury regulations see eg sec_351 the term preferred_stock means stock that does not participate in corporate growth to any significant extent stock shall not be treated as participating in corporate growth to any significant extent unless there is a real and meaningful likelihood of the shareholder actually participating in the earnings and growth of the corporation sec_1_305-5 the term preferred_stock generally refers to stock which in relation to other classes of stock outstanding enjoys certain limited rights and privileges but does not participate in corporate growth to any significant extent the distinguishing feature of preferred_stock for the purposes of sec_305 is not its privileged position as such but that such privileged position is limited and that such stock does not participate in corporate growth to any significant extent however a right to participate which lacks substance will not prevent a class of stock from being treated as preferred_stock see also revrul_81_91 1981_1_cb_123 s tock is other than common_stock for purposes of sec_306 not because of its preferred position as such but because the preferred position is limited and the stock does not participate in corporate growth to any significant extent we conclude that since the vcps has no dividend preference and is not limited as to dividends or liquidating distributions but rather participates in corporate growth to a significant extent and there is a real and meaningful likelihood of such participation the vcps should be treated as common_stock for purposes of sec_302 case development hazards and other considerations our office does not believe there are significant hazards with respect to the conclusion that under the circumstances described herein the preferred_stock should be treated as common_stock for purposes of sec_302 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
